Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 05, 2019

The Court of Appeals hereby passes the following order:

A19A2491. DUNBAR et al. v. BANK OF AMERICA, N.A., et al.

      Appellant Marcia Dunbar has filed a motion to dismiss this appeal. Based on
the appellate record, Dunbar is the sole party entitled to appeal. The motion is hereby
GRANTED, and the appeal is withdrawn.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/05/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.